The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities:  At the beginning of the specification, the status of the parent application should be updated.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Stahmann et al., US 2011/0137197 A1, which discloses detecting bodily signals associated with bodily functions via sensors (abstract; paragraphs 0016, 0054+) and patient inputs (Figures 1B-1C, 12; paragraphs 0075, 0141) and processing to create sensed signatures, which are tailored to given bodily functions using signal processing algorithms [paragraphs 0047, 0054+ (“processes the signals for use by a diagnosis processor 116”), 0064+ (“adjust therapy based on analysis”; “drug delivery”; “respiration therapy”; “nerve stimulation therapy”), 0083 (“predict, verify, classify”), 0086 (“variations in impedance… used to determine the respiration tidal volume”), 0118-0119 (“discrimination analyses”); Figure 12] and enciphered functional networks to determine effector responses and signals for controlling bodily tasks and actions associated with the given bodily functions [abstract, last sentence; paragraphs 0017 (controlling cardiac pacing therapy, for example), 0064-0067 (commands sent to therapy devices), 0084, 0102+ (mechanical respiration therapy; electrical stimulation); Figures 1A, 8, and 9], the enciphered functional networks indicating relationships among signatures, effectors, effector responses, and bodily functions [paragraphs 0059-0060 (EMG sensor signatures associated with respective muscle groups), 0072 (limb and other movements sensed at appropriate locations; processed, trended, stored, transmitted for further operations), 0096 (establishing various parameters), 0111 (different “respiration-related conditions” sensed for pulse generator 1105: Figure 9), 0114, 0128+ (“programmable microprocessor-based system”; sensed cardiac signals; generated pace pulses; “parameters for various device operations”), 0133+ (correlated sensor signals), 0141].
The further limitations of the dependent claims are found in paragraphs and drawings referenced above (MPEP § 707).  Regarding claims 2, 16-19, 22-25, and 27, ECG sensors, force and pressure sensors, accelerometers, and external EEG and EMG sensors may be used (Figures 1A, 1D-1E, 8, 11-12; paragraphs 0023, 0046, 0071+, 0074, 0081, 0111, 0119, 0139).  Regarding claims 4-6, internal and external machines are shown in Figures 1A, 8-9, 11-12 (paragraphs 0019, 0021, 0041, 0068, 0107, 0136+, 0151).  Regarding claims 7-8 and 29-30, symbolic codes and cyphers are inherent in the algorithms referenced above with respect to the enciphered functional networks.  Regarding claim 9, the effectors can direct mechanical, electrical, and computational devices (Figures 1A, 11-12; paragraphs cited above).  Regarding claims 10-11, 15, and 21 the detecting and delivering can involve different regions of the body (Figures 1A, 8, 11; paragraphs 0041, 0075) and identical regions (paragraphs 0045, 0106).  Regarding claims 13-14, systems enhance performance of bodily tasks directly and via an external machine (Figures 1A, 8-9, 12; paragraphs cited above).
			Response to Applicant’s Remarks
Applicant requests a telephonic interview, but a conference prior to submitting a response is more efficient in that issues raised may be addressed via amendments and/or arguments, particularly in view of the observations made below.  Applicant is invited to schedule an interview after considering the points made in the instant Office action (and in previous Office actions).
Some of Applicant’s statements do not appear to be commensurate with the scope of the invention as claimed.  Applicant repeatedly mentions “multiple” or “various” bodily functions (Applicant’s reply filed on August 23, 2022: paragraph bridging pages 10 and 11, for instance), but claim 1 and others are broad enough to encompass one bodily function.  Applicant seems to imply that since “the physiological connection between sleep and muscle activity as measured by EMG is well known since at least 1985” (emphasis added), “sensing and processing of movement information by a movement detector is technologically disparate and distinct from tailoring signatures, related to multiple bodily functions” (emphasis added).  Where are these underlined portions found or suggested as being limitations in the present claims?  How are the Stahmann et al. examples “disparate and distinct” relative to the claimed invention?  Applicant further notes that “an effector response is a result of an effector in connection with a bodily task” (ibid.: page 12, last two lines; emphasis in original) but makes no reference to the specification or the claims for evaluating the scope of such an alleged limitation.
	Applicant has the burden to precisely define the scope of the claimed invention, and not the examiner (In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997)).  Sensed signatures are simply “one or more signals from sensors related to a bodily task” and are inputs of the functional domain (Applicant’s specification: paragraph 0051).  An enciphered functional network is “a model associating measured parameters (sensed signatures) with aspects of the bodily task including effectors and other sensors”, and the language “even if complete physiological or mechanistic description for that task is lacking” does not exclude situations where such a complete description exists (ibid.: paragraph 0042; emphasis added).  Applicant offers no specific example(s) from Applicant’s original disclosure for demonstrating how the current claims encompass such example(s) yet somehow exclude the aforementioned Stahmann et al. embodiments, as alleged by Applicant.
	Applicant apparently asserts that Stahmann et al. “do not determine a result of an effector that is needed to control a task associated with the given bodily function” (Applicant’s reply of August 23, 2022: page 13, lines 2-3) and “fail to disclose delivering effector signals, using one or more of the effectors, based on the effector responses as determined from the enciphered functional network” (ibid.: page 13, lines 22-24).  Stahmann et al. disclose delivering various types of effector signals based on effector responses ascertained from enciphered functional networks (i.e., models associating sensor signals with bodily tasks), such as cardiac, respiratory, and nerve stimulation and drug therapies (i.e., effector responses) as determined from models or mathematical functions in response to sensed physiological signals (Stahmann et al.: abstract; paragraph 0017).  The models or functions may include trending and analysis to adjust effector signals delivered to a therapy control unit (paragraphs 0064+).  Other examples are provided in the grounds of rejection.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762.  The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Dieterle can be reached at telephone number 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774